UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 8, 2015 SPIRE CORPORATION (Exact Name of Registrant as Specified in Charter) Massachusetts 0-12742 04-2457335 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) One Patriots Park, Bedford, Massachusetts 01730-2396 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (781) 275-6000 Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 8, 2015, Michael J. Magliochetti resigned from the Board of Directors of Spire Corporation, effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPIRE CORPORATION September 10, 2015 By: /s/Rodger W. LaFavre Rodger W. LaFavre Chief Executive Officer and President
